Name: Commission Regulation (EC) No 1509/97 of 30 July 1997 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: miscellaneous industries;  tariff policy;  building and public works
 Date Published: nan

 31.7.1997 EN Official Journal of the European Communities L 204/8 COMMISSION REGULATION (EC) No 1509/97 of 30 July 1997 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EC) No 1195/97 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to this Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is acceptable that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the combined nomenclature, and which do not conform to the rights established by this Regulation, can continue to be invoked, under the provisions in Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (3), for a period of three months by the holder; Whereas the measures provided for in this Regulation are in accordance with the opinion of the tariff and statistical nomenclature section of the Customs Code Committee as regards products Nos 1 to 4 in the annexed table, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 Binding tariff information issued by the customs authorities of Member States which do not conform to the rights established by this Regulation can continue to be invoked under the provisions of Article 12 (6) of Regulation (EEC) No 2913/92 for a period of three months. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1997. For the Commission Mario MONTI Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 170, 28. 6. 1997, p. 11. (3) OJ No L 302, 19. 10. 1992, p. 1. ANNEX Description Classification CN code Reason (1) (2) (3) 1. Door-facings, of fibreboard of a density exceeding 0,8 g/cm3 primed, moulded to the shape and style of a traditional internal panel-door. These door-facings are integrated in internal doors. 4411 19 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 4411, 4411 19 and 4411 19 00 2. Rectangular wood blocks, 48 or 85 mm wide x 72 mm high, used in the construction of window frames, consisting of layers of wood glued together with the grain running parallel and with slightly rounded edges. 4418 90 10 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 4418, 4418 90 and 4418 90 10. Laminated wood is an item of builder's carpentry 3. Musical snowstorm globe, consisting of a glass globe gathered mechanically and fixed to a plastic base containing a musical box. The glass globe is filled with a liquid surrounding figurines and with artificial snow flakes. When the globe is shaken, the flakes simulate a snowstorm. 7013 99 90 Classification is determined by the provisions of General Rules 1, 3 (b) and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 7013, 7013 99 and 7013 99 90 4. Stall flooring for livestock, made from plastic-coated expanded steel sheet with worked edges and with supports underneath. The flooring is designed to facilitate cleaning. 7308 90 59 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 7308, 73080 and 7308 05